Citation Nr: 1122457	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from December 1967 to October 1969 and from September 1981 to November 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the Hartford RO in Newington, Connecticut.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.  

The issues of entitlement to service connection or a low back disability and a left ankle disability are addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied entitlement to service connection for a low back disability.  

2.  The evidence associated with the claims file subsequent to the February 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  IBS with GERD has been manifested by diarrhea with more or less constant abdominal distress for the entire period on appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a disability rating of 30 percent, but not higher, for IBS with GERD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With respect to the Veteran's claim to reopen a claim of entitlement to service connection for a low back disability, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).    

With respect to the Veteran's claim of entitlement to an increased disability rating for IBS with GERD, the record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided appropriate notice with respect to the effective-date element of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.   

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board notes that there are no diagnostic codes that specifically list either IBS or GERD.  However, the symptoms of IBS are best contemplated by Diagnostic Code 7319, used for evaluating irritable colon syndrome and the symptoms of GERD are best contemplated by Diagnostic Code 7346, used for evaluating hiatal hernia.  

Currently the Veteran's IBS with GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides that a maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Under Diagnostic Code 7346 for GERD alone, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum disability rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.   

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for a low back disability in June 2006.  The Veteran was denied entitlement to service connection for a low back disability in a February 2007 rating decision based on a finding that the disability neither occurred in nor was caused by active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the February 2007 rating decision included the Veteran's STRs.

The evidence that has been received since the February 2007 rating decision includes the following: the Veteran's assertion that his low back disability is a result of the stress placed on his body by his service-connected knee disabilities; VA Medical Center treatment notes which show that the Veteran has complained of low back pain; and a May 2009 VA examination report, showing that the Veteran was diagnosed with chronic lumbar strain.  

The Board finds that the Veteran's statements that he believes his back pain is a result of the stress placed on his body by his service-connected knee disabilities and the May 2009 VA examination report showing the Veteran to have a diagnosed back disability are not cumulative or redundant of the evidence previously of record.  In this regard, the Board notes that the Veteran had advanced no specific contentions in support of his 2006 claim for service connection for low back disability.  The record reflects that the Veteran has been granted service connection for bilateral knee disability and that he underwent a total right knee replacement in November 2009.  Accordingly, reopening of the claim for entitlement to service connection for a low back disability is in order.

Evaluation of IBS with GERD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's IBS with GERD.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In May 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his main symptoms were diarrhea and abdominal cramping.  He reported that the day prior to the examination he had 11 bowel movements in the morning alone.  Upon physical examination, the Veteran was well nourished and his abdomen was soft and nontender and was without masses, organomegaly, and hernias.  The Veteran's bowel signs were normoactive.  The examiner confirmed the diagnosis of IBS with GERD.  

In March 2011, the Veteran had a hearing before the Board.  At that time, he reported that every morning he has to take his medication and then wait to see if he is going to experience stomach cramping and diarrhea.  He reported that on bad days, it got so bad that he felt like he was being held captive in his own apartment because he could not be away from a bathroom.  He reported that he experienced abdominal cramping on a daily basis that felt like his stomach was being twisted into knots.  He reported that the severity might vary, but that he experienced abdominal cramping most of the time.  He also reported that while some days were worse than others, he generally did experience diarrhea daily.  The Veteran reported that once in a while he would have episodes of constipation, but that it generally made his subsequent episodes of diarrhea worse.

A review of the record shows that the Veteran receives medical care at the VA Medical Center.  However, a review of the treatment notes of record indicates that the majority of the Veteran's VA Medical Center medical care is orthopedic in nature.  However, the Veteran's VA Medical Center problem list does show treatment for IBS with GERD.    

The Board finds that the Veteran is entitled to a disability rating of 30 percent for IBS with GERD for the entire period on appeal.  In this regard, the Board notes that the Veteran has reported experiencing alternating diarrhea and some constipation and more or less constant abdominal cramping.  This is the highest disability rating possible for IBS.   38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board has also considered whether the Veteran is entitled to a higher disability rating under Diagnostic Code 7346, used for rating GERD.  However, there is no evidence of record indicating that the Veteran has pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Therefore, the Veteran is not entitled to a higher disability rating under Diagnostic Code 7346.  38 C.F.R. § 4.114.

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for his GERD under Diagnostic Code 7346.   However, as noted above, diseases of the digestive system are often productive of the same types of symptoms and so, many of them will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Diagnostic Codes 7319 and 7346 are included among the specific diagnostic codes listed that cannot be combined with one another.  A review of the VA examination reports and VA Medical Center treatment notes shows that the Veteran's predominant symptoms are diarrhea and stomach pain.  Therefore, his disability is best contemplated by the rating criteria used under Diagnostic Code 7319 for IBS and a separate disability rating under Diagnostic Code 7346 for GERD alone would be in violation of both 38 C.F.R. § 4.14 and 38 C.F.R. § 4.113.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, specifically the increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a low back disability is granted.

The Board having determined that the Veteran's IBS with GERD warrants a 30 percent disability rating for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for low back and left ankle disabilities are decided.  

The Veteran has asserted that his left ankle and low back disabilities are a result of his service-connected knee disabilities.  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In May 2009, the Veteran was afforded a VA examination.  At that time, the VA examiner opined that the Veteran's left ankle and low back conditions were less likely than not the result of his service-connected bilateral knee meniscectomies.  The examiner did not provide a rationale for this opinion and the examiner failed to comment on whether the Veteran's service-connected knee disabilities chronically worsened the Veteran's left ankle and low back disabilities.  

For these reasons, the Board finds that the report of the May 2009 VA examination and opinion to be inadequate for adjudication purposes.  Once VA has provided a VA examination, that examination must be adequate.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present low back and left ankle disabilities, to include whether they were caused or chronically worsened by his service-connected knee disabilities.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).  

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination(s) by a physician(s) with sufficient expertise to determine the nature and etiology of any currently present low back and left ankle disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present low back disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected knee disabilities.

The examiner should also provide an opinion with respect to any currently present left ankle disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected knee disabilities.

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


